t c memo united_states tax_court william d colburn petitioner v commissioner of internal revenue respondent docket no filed date charles l abrahams for petitioner roy wulf michael mcmahon lisa kuo for respondent memorandum opinion scott judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure this case is before us on respondent's motion for summary_judgment filed date and petitioner's motion for summary_judgment filed date respondent in her motion asks us to determine that petitioner failed to include in his reported income for the amount of dollar_figure of interest_paid to him in connection with a refund of an overpayment_of_tax for petitioner asks us to determine that he properly reported on his income_tax return his interest_income in connection with the refund of his income_tax also pending is petitioner's motion to amend his petition which the parties agreed should be denied if respondent's motion for summary_judgment is granted and therefore should be acted upon after action on respondent's motion for summary_judgment the parties have stipulated all facts that either party considers necessary for a disposition of the motions for summary_judgment all the stipulated facts are found accordingly at the time of the filing of the petition in this case petitioner resided in san diego california petitioner timely filed his federal_income_tax return for the taxable_year with the internal_revenue_service center in ogden utah on his return petitioner reported dollar_figure of interest_income an assessment in the amount of dollar_figure for income taxes and dollar_figure in restricted interest for the taxable_year was made to petitioner's account on date on july - a dollar_figure fee for collection costs lien fee was assessed on petitioner's account for the taxable_year on date petitioner made a payment to the internal_revenue_service irs in the amount of dollar_figure on his tax_liability to satisfy the federal tax_liens on land he owned in nevada on date respondent made a refund to petitioner in the amount of dollar_figure of which dollar_figure was an interest overpayment in date respondent issued a notice_of_deficiency to petitioner for the taxable_year in which it was determined that petitioner was liable for additions to tax pursuant to sec_6651 and sec_6653 petitioner litigated his tax_liability in this court docket no on date over the objection of respondent petitioner was permitted to amend his petition petitioner states that he amended his petition to bring the issue of the tax_liability into the tax_court proceeding an opinion was filed by this court on date colburn v commissioner tcmemo_1977_29 and pursuant to the opinion a decision was entered under rule on date in accordance with the opinion the decision set forth an overpayment_of_tax due petitioner for the year in the amount all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - of dollar_figure an addition_to_tax for due from petitioner under sec_6651 in the amount of dollar_figure and an addition_to_tax for the year in the amount of dollar_figure due from petitioner under sec_6653 the additions to tax were timely assessed on date petitioner appealed our decision to the court_of_appeals for the ninth circuit the court_of_appeals affirmed our decision in an unpublished opinion dated date during the first week of the calendar_year the irs master_file account for petitioner was credited dollar_figure the total additions to tax determined by this court for in an entry coded code means statute expiration the entry was posted effective as of date during the fiftieth week of the calendar_year the irs master_file account for petitioner was debited dollar_figure in an entry coded code means reversal of statute expiration this entry was also posted effective as of date petitioner did not receive the amounts owed to him by respondent for within the time he had expected to receive the refund in date petitioner engaged an attorney to expedite the issuance of the payment on date respondent issued a check to petitioner in the amount of dollar_figure respondent computed the amount of the payment made to petitioner as follows tax_liability dollar_figure - interest assessed as of dollar_figure penalties and lien fee assessed dollar_figure total liability dollar_figure petitioner's payment on dollar_figure less refund on big_number net payments dollar_figure total overpayment dollar_figure interest on overpayment dollar_figure total_payment to petitioner dollar_figure petitioner contends that respondent was not entitled to offset the additions to tax against the overpayment on the basis that the period of limitations for collection of the additions to tax had expired before date when petitioner states the collection of the additions to tax were made petitioner computed the interest reported on his return as follows total_payment to petitioner less overpayment per decision balance math error interest reported per return dollar_figure big_number dollar_figure dollar_figure on date respondent mailed a notice_of_deficiency to petitioner for the year which stated that petitioner received dollar_figure in interest_income in the taxable_year rather than the amount of dollar_figure of interest_income reported by petitioner on his federal_income_tax return for - sec_6502 a as applicable to this case provides that where assessment of a tax has been made within the period of limitations applicable thereto such tax may be collected by levy or by a proceeding in court but only if the levy is made or the proceeding begun within years after the assessment with an exception not here applicable if as petitioner contends collection of the additions to tax was made on date the period of limitations provided for in sec_6502 would have expired before the time of collection the facts here are clear that the payment which gave rise to the overpayment to petitioner was made on date which was before the assessment of the additions to tax for sec_6502 collection after assessment a length of period --where the assessment of any_tax imposed by this title has been made within the period of limitation properly applicable thereto such tax may be collected by levy or by a proceeding in court but only if the levy is made or the proceeding begun-- within years after the assessment of the tax or prior to the expiration of any period for collection agreed upon in writing by the secretary and the taxpayer before the expiration of such 6-year period or if there is a release_of_levy under sec_6343 after such 6-year period then before such release the period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon if a timely proceeding in court for the collection of a tax is commenced the period during which such tax may be collected by levy shall be extended and shall not expire until the liability for the tax or a judgment against the taxpayer arising from such liability is satisfied or becomes unenforceable - on date pursuant to our decision entered date at the time of the assessment of the additions to tax for there was no amount to collect since the overpayment_of_tax we had determined was in excess of the additions to tax we determined to be due from petitioner therefore when the assessment of the additions to tax for was made respondent had collected for tax and additions to tax in excess of the amount due from petitioner for that year neither party has cited a case directly bearing on petitioner's contention that payment prior to assessment is not a collection of the tax later assessed a case with facts similar to those here present is 8_f3d_1169 7th cir however in that case the taxpayers were claiming a refund of the tax they paid prior to its assessment on the ground that such amount was a deposit for which no valid assessment had been made the facts in the hefti case were that in the irs issued a notice_of_deficiency to the taxpayers the heftis for their taxable years through the heftis petitioned this court for redetermination of those deficiencies and the case was tried and decided by this court in favor of the irs the decision of this court was affirmed by the court_of_appeals for the eighth circuit hefti v commissioner tcmemo_1988_22 it may be noted that the lien fee of dollar_figure was paid after it was assessed - affd without published opinion 894_f2d_1340 8th cir on date while the case was on appeal the irs received a check from the heftis in the amount of dollar_figure which the irs applied to the heftis' through tax_liability on date which was prior to the affirmance of our opinion by the court_of_appeals the irs assessed the amount of the deficiencies and additions to tax for the tax years through in accordance with the decision of this court approximately year after having made the dollar_figure payment to the irs the heftis filed claims for refund for the years through asserting that the irs had failed to make lawful assessments of the tax for the years through a few weeks after the claims were filed the irs denied the claims the district_court ruled for respondent that the claims were properly denied and the court_of_appeals for the seventh circuit affirmed that decision holding that the assessments made by the irs on date while an appeal from the decision of this court was pending in the court_of_appeals for the eighth circuit were valid assessments made within the appropriate time after a decision by this court and prior to that decision's becoming final the court pointed out that the heftis argued that their case was not a typical case alleging an overpayment and seeking a refund rather they asserted that it involved a demand by them for a return of deposits based on the failure of the government to assess properly their tax_liabilities the - court held that on date when assessments of the heftis' tax_liabilities for the years through were made the assessment_period had not expired the court sustained the district court's holding for the irs on a summary_judgment motion in the instant case petitioner does not argue as did the heftis that the assessment made in accordance with a decision by this court after a payment of the tax_liability had been made was not valid but argues that the payment made before the assessment was not a valid collection the hefti case indicates however that a tax payment made by a taxpayer prior to an assessment may be a proper collection of the tax it is apparent that the provisions of sec_6502 with respect to collection after assessment contain the assumption that there is an unpaid amount at the time of assessment in effect petitioner's argument here that collection has not been made within the period provided under sec_6502 is an argument that the dollar_figure paid_by petitioner on his tax_liability was a deposit and not a payment of taxes and additions to taxes petitioner makes this argument even though he stipulated as a fact that on date petitioner made a payment in the amount of dollar_figure on his tax_liability clearly if petitioner made a payment on his tax_liability and thereafter the tax was properly assessed as is also stipulated here there is nothing to be collected after the - assessment and petitioner's argument as to collection being barred under sec_6502 in this case must fail as did the taxpayers' argument in the hefti case that the payment before assessment was a deposit there are numerous cases involving whether an amount sent to the irs prior to an assessment of tax is a payment of that tax or is merely a deposit see 34_f3d_252 4th cir 100_tc_191 generally cases involving whether an amount sent to the irs is a payment or a deposit present a factual question of whether there was a proposed tax that the amount sent to the irs was intended to discharge however these cases indicate that the latest date of payment of the tax is the date of the assessment the case of 618_f2d_357 5th cir contains an analysis of cases involving whether amounts sent to the irs prior to assessment of a tax are payments at the time received by the irs or at the time of the assessment of the tax however inherent in the discussion in ford v united_states supra is the conclusion that when the tax is assessed an amount that may have been a deposit becomes a payment under the rationale of this long line of cases if petitioner did not make payment of his additions to tax on date when he sent a check for dollar_figure to the irs he made the payment on date when the additions to tax were assessed - petitioner in his brief cites cases dealing with the time the government has for collection of a tax after its assessment petitioner concludes from these cases that there has to be a collection of tax either by seizure of petitioner's property or the sum taken from his refund when issued it is clear that the cases cited by petitioner are cases in which prior payment of the tax had not been made apparently petitioner is claiming that the handling by the government in the computation of his overpayment of income_tax was effectively a setoff of one tax against another as is clear from the facts here stipulated the refund to petitioner results from the determination of the amount of overpayment of income_tax due to petitioner for the taxable_year sec_6659 as in effect for provided that additions to tax shall be paid upon notice or demand and shall be assessed collected and paid in the same manner as taxes and that any reference to tax imposed by this title shall be deemed also to refer to additions to tax there are cases involving various factual situations that indicate that where a deficiency for year has been offset against a refund due for another year or a different tax such as a gift or estate_tax is offset against an overpayment of income_tax the payment_date of the offset tax may be considered to be the date of the offset we are not faced with that situation since here what respondent did was not technically an offset but merely the computation of the amount of overpayment of income_tax due petitioner for the year - in 368_f2d_281 there is a lengthy discussion of the difference in an offset which involves a different year's tax or a different tax and a computation of tax for a single taxable_year the court there pointed out that where a single tax for a single tax_year is involved certain adjustments will result in an increase in tax and other adjustments a decrease with the net effect of all the adjustments resulting in either an overpayment or a deficiency as the case may be in that case it was concluded that the principle of offset being date of payment had no application since the facts in that case showed no offset of a deficiency against an overassessment but the offsetting of an upward adjustment against a downward adjustment to a single tax for a single tax_year the court concluded that if such action could be designated as offset that type of offset would clearly not constitute a credit or payment within the meaning of the relevant statutes see sec_6402 sec_6407 cases dealing with collection on which petitioner relies are factually distinguishable from the present case because here petitioner paid the tax in full before it was assessed we therefore conclude that since payment of the additions to tax had been made at the time that these additions to tax were timely assessed on date there was no amount to be collected when the government computed an overpayment due to - petitioner in accordance with the decision of this court and issued a check to petitioner on date in the amount of dollar_figure since the penalties and lien fee of dollar_figure were timely assessed and collected petitioner's reliance on the period of limitations in sec_6502 is misplaced and petitioner has failed to show that respondent's computation of the interest includable in the refund payment made to petitioner for the year under the decision of this court involving that year is incorrect respondent further argues that in any event her right to a setoff is not restricted by the period of limitations in 284_us_281 quoting 48_f2d_515 10th cir the supreme court stated with regard to the commissioner's power to make a setoff after the expiration of the period of limitations that-- the ultimate question presented for decision upon a claim_for_refund is whether the taxpayer has overpaid his tax this involves a redetermination of the entire tax_liability while no new assessment can be made after the bar of the statute has fallen the taxpayer nevertheless is not entitled to a refund unless he has overpaid his tax the action to recover on a claim_for_refund is in the nature of an action for money had and received and it is incumbent upon the claimant to show that the united_states has money which belongs to him although the statute_of_limitations may have barred the assessment and collection of any additional sum it does not obliterate the right of the united_states to retain payments already received when they do not exceed the amount which might have been properly assessed and demanded - in allen v united_states aftr2d ustc par big_number n d ga the district_court applied the lewis v reynolds supra case and found that the commissioner had the right to reduce the taxpayer's refund by additions to tax after the expiration of the period of limitations for assessment of those additions to tax while it is not necessary to reach the issue of a setoff after the expiration of the period of limitations for assessment under the facts in this case the rationale of lewis v reynolds supra supports respondent's position in this case petitioner also contends that since respondent abated the additions to tax a presumption of correctness should attach to that abatement under section the secretary is authorized to abate the unpaid portion of the assessment respondent's abatement of the assessment of additions to tax was reversed by a subsequent entry to the irs master_file account for petitioner the abatement was a mere clerical_error which does not carry sec_6404 abatements a general_rule --the secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which-- is excessive in amount or is assessed after the expiration of the period of limitations properly applicable thereto or is erroneously or illegally assessed - with it any presumption of correctness see 55_f2d_495 311_fsupp_1184 s d n y we shall deny petitioner's motion for summary_judgment and grant respondent's motion for summary_judgment since we have held that respondent's motion for summary_judgment will be granted in accordance with the agreement of the parties we deny petitioner's motion to amend his petition an order will be issued denying petitioner's motion for summary_judgment and petitioner's motion to amend petition and granting respondent's motion for summary_judgment and decision will be entered for respondent
